                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MILTON BAYTOPS,

       Plaintiff,                                 Case No. 4:20-cv-11630
                                                  Hon. Matthew F. Leitman
v.

STEVE SLOMINSKI, et al.,

     Defendants.
__________________________________________________________________/

        ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF
       MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
      (ECF No. 43) AND (2) GRANTING DEFENDANT’S MOTION FOR
                   SUMMARY JUDGMENT (ECF No. 18)

       Plaintiff Milton Baytops is a state inmate in the custody of the Michigan

Department of Corrections. On June 8, 2020, Baytops filed a pro se civil-rights

Complaint in the Western District of Michigan under 42 U.S.C. § 1983. (See Compl.,

ECF No. 1.) He alleged, among other things, that Michigan State Police Detective

Sergeant Scott Wood subjected him to excessive force. (See id.) This action was

transferred from the Western District to this Court on June 22, 2020. (See ECF No.

3.)

       On October 19, 2020, Wood filed a Motion for Summary Judgment. (See

Mot., ECF No. 18.) Wood’s motion was referred to the assigned Magistrate Judge.

On May 26, 2021, the Magistrate Judge issued a Report and Recommendation in



                                        1
which he recommended that the Court grant Wood’s motion (the “R&R”). (See

R&R, ECF No. 43.) In the R&R, the Magistrate Judge explained that Baytops failed

to meet his burden of demonstrating a genuine issue of material fact about Wood’s

involvement in any of the excessive force alleged in the Complaint. (See id.,

PageID.470.) The Magistrate Judge also explained that Baytops failed to meet his

burden of establishing a genuine issue of material fact with respect to Wood’s

liability under a theory of supervisory liability. (See id., PageID.474-475.) Finally,

the Magistrate Judge concluded that Wood was entitled to qualified immunity. (See

id., PageID.478.) For all of these reasons, the Magistrate Judge recommended that

the Court grant Wood’s Motion for Summary Judgment. (See id. at PageID.479.) At

the conclusion of the R&R, the Magistrate Judge informed Baytops that if he wanted

to seek review of the R&R, he needed to file specific objections with the Court

within fourteen days. (See id., PageID.480-481.)

      Baytops has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to file objections to

an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).




                                          2
      Accordingly, because Baytops has failed to file any objections to the R&R,

IT IS HEREBY ORDERED that the Magistrate Judge’s recommended disposition

of Wood’s Motion for Summary Judgment (ECF No. 18) is ADOPTED.

      IT IS FURTHER ORDERED that Wood’s Motion for Summary Judgment

(ECF No. 18) is GRANTED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
